Title: The Conte di Scarnafiggi to the American Commissioners: Résumé, 2 February 1785
From: Scarnafiggi, Filippo Ottone Ponte, conte di
To: American Commissioners


				⟨Paris, February 2, 1785, in French: Having informed my court of the letter you wrote to me on September 22 of last year, notifying me that you were authorized by the United States of America to negotiate a treaty of commerce with His Sardinian Majesty, I hereby inform you that the king will be pleased if United States ships use the free port he has at Nice, where they will be well received. If in the future there is an occasion to establish commercial relations that are mutually convenient and useful, the king will make arrangements with the United States.⟩
			